IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-31185
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     FERNANDO FRAGUELA,

                                          Defendant-Appellant.



          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 96-339-2-C

                            May 8, 2000

Before GARWOOD, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Fernando Fraguela appeals from his jury-verdict conviction

for conspiracy to import cocaine and importation of cocaine.     He

argues that: (1) three of the Government witnesses were paid in

violation of 18 U.S.C. § 201(c)(2); (2) the district court erred

by denying his motion for acquittal based on his affirmative

defense of entrapment; (3) the Government’s conduct in arranging

his arrest deprived the district court of jurisdiction to convict

him and violated his rights under the Vienna Convention on


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. 4. 47.5.4.
Consular Relations; (4) the jury’s guilty verdict was not

supported by substantial evidence; and (5) the prosecutor

challenged potential jurors solely on account of their race.

     Fraguela’s argument regarding his rights under the Vienna

convention, raised for the first time on appeal, is briefed

inadequately.   As such, it is deemed abandoned.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (arguments must be

briefed adequately in order to be preserved for appeal); see also

Fed. R. App. P. 28 (a)(9)(A) (appellant’s argument must include

citations to the authority and the parts of the record on which

the appellant relies).   Our review of his remaining arguments

fails to disclose any reversible error.   Accordingly, the

district court’s judgment is AFFIRMED.




                                 2